Name: Council Regulation (EEC) No 1475/84 of 24 May 1984 amending Annex VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/6 Official Journal of the European Communities 30 . 5 . 84 COUNCIL REGULATION (EEC) No 1475/84 of 24 May 1984 amending Annex VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia Whereas, in the interest of the Community's industry, the quantitative objectives for outward processing trade set in Appendix A to Annex VII should be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community and Yugoslavia have concluded an Additional Protocol to their Cooperation Agreement, concerning trade in textile products ; Whereas the Council , by Regulation (EEC) No 3588 / 82 ('), as last amended by Regulation (EEC) No 1 94/84 (2), makes imports of certain textile products originating in Yugoslavia subject to common rules until 1 986 ; Whereas additional needs have arisen for reimports into the Community after processing in Yugoslavia, as provided for in Article 5 (3 ) of the said Regulation ; HAS ADOPTED THIS REGULATION : Article 1 Appendix A to Annex VII to Regulation (EEC) No 3588/82 is hereby replaced by the contents of the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1984. For the Council The President G. LENGAGNE (') OJ No L 374, 31 . 12 . 1982, p. 47 . ( 2 ) OJ No L 26 , 30 . 1 . 1984 , p. 1 . 30 . 5 . 84 Official Journal of the European Communities No L 143/7 ANNEX 'APPENDIX A The product descriptions set out in Annex I are here repeated in a shortened version Quantitative outward processing trade objectives Category Description Units Years QuantityEEC 5 Jerseys , pullovers 1 000 pieces 1983 1984 1985 1986 1 893 1 995 2 103 2217 6 Men's and women's woven trousers, men's breeches 1 000 pieces 1983 1984 1985 1986 4 558 5617 5 971 6 347 7 Women's woven and knitted blouses 1 000 pieces 1983 1984 1985 1986 3 093 4 029 4 166 4 308 8 Men's woven shirts 1 000 pieces 1983 1984 1985 1986 10 119 10 463 10 819 11 187 12 Stockings and socks, knitted, other than women's stockings of synthetic textile fibres 1 000 pairs 1983 1984 1985 1986 5 283 5 758 6 276 6 841 15 B (') Women's overcoats and raincoats , woven , including capes 1 000 pieces 1983 1984 1985 1986 2 062 2 268 2 495 2 745 16 (') Men's woven suits and coordinate suits 1 000 pieces 1983 1984 1985 1986 1 069 1 165 1 270 1 384 73 Outer garments , knitted 1 000 pieces 1983 1984 1985 1986 120 128 137 146 (') A transfer of 100 % can be made between categories 15 B and 16.